
	
		II
		109th CONGRESS
		2d Session
		S. 2723
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Lautenberg (for
			 himself and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to require the sponsor of a prescription drug plan or an organization
		  offering an MA–PD plan to promptly pay claims submitted under part D, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pharmacists Medicare Relief Act of
			 2006.
		2.Prompt payment by
			 prescription drug plans and MA–PD plans under part D
			(a)Prompt payment
			 by prescription drug plansSection 1860D–12(b) of the Social Security
			 Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Prompt payment
				of clean claims
						(A)Prompt
				payment
							(i)In
				generalEach contract entered
				into with a PDP sponsor under this section with respect to a prescription drug
				plan offered by such sponsor shall provide that payment shall be issued,
				mailed, or otherwise transmitted with respect to all clean claims submitted
				under this part within the applicable number of calendar days after the date on
				which the claim is received.
							(ii)Clean claim
				definedIn this paragraph,
				the term clean claim means a claim that has no defect or
				impropriety (including any lack of any required substantiating documentation)
				or particular circumstance requiring special treatment that prevents timely
				payment from being made on the claim under this part.
							(B)Applicable
				number of calendar days definedIn this paragraph, the term
				applicable number of calendar days means—
							(i)with respect to claims submitted
				electronically, 14 days; and
							(ii)with respect to claims submitted otherwise,
				30 days.
							(C)Interest
				paymentIf payment is not
				issued, mailed, or otherwise transmitted within the applicable number of
				calendar days (as defined in subparagraph (B)) after a clean claim is received,
				interest shall be paid at a rate equal to the weighted average of interest on
				3-month marketable Treasury securities determined for such period, increased by
				0.1 percentage point for the period beginning on the day after the required
				payment date and ending on the date on which payment is made.
						(D)Procedures
				involving claims
							(i)In
				generalA contract entered
				into with a PDP sponsor under this section with respect to a prescription drug
				plan offered by such sponsor shall provide that, not later than 10 days after
				the date on which a clean claim is submitted, the PDP sponsor shall provide the
				claimant with a notice that acknowledges receipt of the claim by such sponsor.
				Such notice shall be considered to have been provided on the date on which the
				notice is mailed or electronically transferred.
							(ii)Claim deemed to
				be cleanA claim is deemed to
				be a clean claim if the PDP sponsor involved does not provide notice to the
				claimant of any deficiency in the claim within 10 days of the date on which the
				claim is submitted.
							(iii)Claim
				determined to not be a clean claim
								(I)In
				generalIf a PDP sponsor
				determines that a submitted claim is not a clean claim, the PDP sponsor shall,
				not later than the end of the period described in clause (ii), notify the
				claimant of such determination. Such notification shall specify all defects or
				improprieties in the claim and shall list all additional information or
				documents necessary for the proper processing and payment of the claim.
								(II)Determination
				after submission of additional informationA claim is deemed to be a clean claim under
				this paragraph if the PDP sponsor involved does not provide notice to the
				claimant of any defect or impropriety in the claim within 10 days of the date
				on which additional information is received under subclause (I).
								(III)Payment of
				clean portion of a claimA
				PDP sponsor shall, as appropriate, pay any portion of a claim that would be a
				clean claim but for a defect or impropriety in a separate portion of the claim
				in accordance with subparagraph (A).
								(iv)Obligation to
				payA claim submitted to a
				PDP sponsor that is not paid or contested by the provider within the applicable
				number of days (as defined in subparagraph (B)) shall be deemed to be a clean
				claim and shall be paid by the PDP sponsor in accordance with subparagraph
				(A).
							(v)Date of payment
				of claimPayment of a clean
				claim under such subparagraph is considered to have been made on the date on
				which full payment is received by the provider.
							(E)Private right of
				action
							(i)In
				generalNothing in this
				paragraph shall be construed to prohibit or limit a claim or action not covered
				by the subject matter of this section that any individual or organization has
				against a provider or a PDP sponsor.
							(ii)Anti-retaliationConsistent with applicable Federal or State
				law, a PDP sponsor shall not retaliate against an individual or provider for
				exercising a right of action under this
				subparagraph.
							.
			(b)Prompt payment
			 by MA–PD plansSection
			 1857(f) of the Social Security Act (42 U.S.C. 1395w–27) is amended by adding at
			 the end the following new paragraph:
				
					(3)Incorporation of
				certain prescription drug plan contract requirementsThe provisions of section 1860D–12(b)(4)
				shall apply to contracts with a Medicare Advantage organization in the same
				manner as they apply to contracts with a PDP sponsor offering a prescription
				drug plan under part
				D.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to contracts entered into or renewed on or after the
			 date of the enactment of this Act.
			3.Restriction on
			 co-branding
			(a)In
			 generalSection 1860D–4 of
			 the Social Security Act (42 U.S.C. 1395w–104) is amended—
				(1)in subsection (b)(2)(A), by striking
			 The PDP sponsor and inserting Subject to subsection (l),
			 the PDP sponsor; and
				(2)by adding at the end the following new
			 subsection:
					
						(l)Co-branding
				prohibitedA card that is
				issued under subsection (b)(2)(A) for use under a prescription drug plan
				offered by a PDP sponsor or an MA–PD plan offered by a Medicare Advantage
				organization and any marketing materials distributed with respect to such a
				plan shall not display the name or brand of any
				pharmacy.
						.
				(b)PenaltySection 1128B of the Social Security Act
			 (42 U.S.C. 1320a–7b) is amended by adding at the end the following new
			 subsection:
				
					(g)Whoever knowingly and willfully engages in
				co-branding prohibited under section 1860D–4(l) with respect to a prescription
				drug plan offered by a PDP sponsor under part D of title XVIII or a Medicare
				Advantage plan offered by a Medicare Advantage organization under part C of
				such title, shall be guilty of a felony and upon conviction thereof shall be
				fined not more than $25,000 or imprisoned for not more than five years, or
				both.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to cards and marketing materials distributed on or
			 after the date that is 90 days after the date of the enactment of this
			 Act.
			
